Citation Nr: 0840370	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-22 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
diabetes mellitus type II with erectile dysfunction.

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with spina bifida.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In December 2004, 
the RO denied entitlement to an evaluation in excess of 20 
percent for diabetes mellitus with erectile dysfunction; but 
in July 2005, granted an increased rating of 40 percent, 
effective May 18, 2004.  The RO denied entitlement to an 
evaluation in excess of 20 percent for lumbosacral strain 
with spina bifida in May 2007.  In October 2008, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board video conference hearing at the RO.  A transcript of 
the hearing is of record.

The issue of entitlement to an evaluation in excess of 20 
percent for lumbosacral strain with spina bifida is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDING OF FACT

During the October 2008 Board hearing testimony and on a 
signed statement received by the Board at that time, the 
veteran indicated that he wished to withdraw his appeal with 
respect to entitlement to an evaluation in excess of 40 
percent for diabetes mellitus with erectile dysfunction; this 
was prior to the promulgation of a decision by the Board.





CONCLUSION OF LAW

Because the appellant has withdrawn his appeal with respect 
to entitlement to an evaluation in excess of 40 percent for 
diabetes mellitus with erectile dysfunction, the Board does 
not have jurisdiction to consider the claim and it must be 
dismissed. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202. 
Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204.

The veteran has withdrawn this appeal as to the increased 
rating claim for diabetes mellitus with erectile dysfunction.  
Therefore, there remain no allegations of errors of fact or 
law for appellate consideration with regard to this issue.  
Accordingly, the Board does not have jurisdiction and 
dismissal of the issue of entitlement to an evaluation in 
excess of 40 percent for diabetes mellitus with erectile 
dysfunction is warranted.


ORDER

The appeal with respect to the claim for entitlement to 
entitlement to an evaluation in excess of 40 percent for 
diabetes mellitus with erectile dysfunction is dismissed.


REMAND

The veteran testified that at his last VA examination in 
April 2007 the examiner did not use a goniometer to measure 
the ranges of motion in his spine.  The veteran also 
testified that, since his last rating decision, his back is 
constantly bothering him with the pain at 10 out of 10, which 
affects his employment by making him irritable with 
customers.  He submitted a copy of his latest employment 
evaluation, which notes low scores and indicates problems 
with interacting with the customers.

As the veteran has testified that his back disability is 
worse than reflected in 2007, another examination is 
necessary to evaluate the present severity of the lumbosacral 
strain with spina bifida.  See VAOPGCPREC 11-95 (1995).  The 
veteran also is entitled to a thorough examination that uses 
all necessary tests and equipment.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to address the 
present severity of the veteran's 
lumbosacral strain with spina bifida.  
Specifically, the examiner should do the 
following:

(a)  Using a goniometer, measure all 
ranges of motion in the veteran's lumbar 
spine including any additional motion loss 
after repetitive movement and/or due to 
pain.  

(b)  Indicate whether there is any 
ankylosis in the lumbar spine.

(c)  Address any other functional 
impairment in the lumbar spine noted on 
examination.

The claims file should be reviewed in 
conjunction with the examination and a 
rationale must be provided for all 
opinions.

2.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then, re-adjudicate the claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


